Citation Nr: 0604671	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for interstitial pulmonary 
fibrosis (asbestosis) due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1959.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
interstitial pulmonary fibrosis (asbestosis) due to asbestos 
exposure.  The veteran requested a RO hearing in March 2005, 
but withdrew this request in June 2005.  


FINDING OF FACT

The veteran does not have asbestosis and any current lung 
disease is not shown to be etiologically related to active 
service.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In a December 2003 letter, VA informed the veteran of the 
evidence needed to substantiate his claim and the veteran was 
provided an opportunity to submit such evidence. An enclosure 
to the December 2003 letter enumerated evidence received by 
VA; evidence VA would reasonably seek to obtain (including 
medical records from the military, from or authorized by VA 
hospitals, or from the Social Security Administration); and 
information and evidence for which the veteran was 
responsible (including enough information to identify and 
locate records in possession of a Federal department or 
agency, all requested records not in possession of a Federal 
department and agency, as well as any other documents 
relating to disability during service).  The veteran, in 
effect, was asked to provide any evidence that pertains to 
his claim.  

Additionally, in a February 2005 statement of the case, the 
RO provided the veteran with applicable regulations on VCAA 
notice requirements and VA's duty to assist; notified the 
veteran of pertinent regulations on service connection 
claims; and informed the veteran of reasons why his claim was 
denied. Thus, the Board finds, consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 (b), that the RO satisfied the 
notice requirements of the VCAA. See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The December 2003 letter provided satisfactory VCAA notice to 
the veteran before issuance of the February 2004 rating 
decision. The timing and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See generally Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (holding that failure to give 
requisite evidentiary notice prior to a RO decision denying a 
claim required remand, where VA failed to demonstrate that 
lack of such notice was not prejudicial to claimant).  VA has 
provided veteran with every opportunity to submit evidence 
and arguments in support of his claim, and to respond to VA 
notices.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  

The veteran's service medical records, personnel records, VA 
treatment records, and VA examinations have been associated 
with the claims file.  The veteran indicated in February 2005 
and December 2003 statements, that he had no other medical 
evidence to submit.  Finally, there is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review. 

B. Background and Evidence

The veteran served on active duty from September 1955 to 
September 1959.

In his October 2003 statement, the veteran claims that he was 
exposed to asbestos while he was working in the New York 
Naval Shipyard from January 1956 to May 1956 for the 
conversion and overhaul of the destroyer USS Benner D.D.R. 
807 (USS Benner).  He stated that his duties included 
chipping paint, painting mounts and decks, and painting and 
washing pipes wrapped in asbestos which were all over the 
ship.  Further, the veteran stated that they lived on the 
ship all the time, and were exposed to and breathed large 
amounts of dust, day and night.  The veteran also indicated 
that subsequent to service, from 1965 to 1979, he worked for 
Cape Ready Mix pouring concrete in the yard.  

Personnel records indicate that the veteran was stationed 
aboard USS Benner from December 1955 to May 1959.  The 
veteran's representative submitted information from an 
internet web site indicating that from January 1956 to May 
1956 USS Benner was in the New York Naval Shipyard for 
conversion and overhaul after it was badly damaged during a 
storm.  A June 2005 report of contact, executed by the 
veteran's representative, states that in response to an 
internet inquiry on the history of USS Brenner, he was 
contacted by web site creator Mr. J.F. who says he served 
with the veteran in the Navy aboard USS Brenner, and who is 
100 percent service connected for asbestosis.  Mr. J.F 
apparently relayed information to the veteran's 
representative concerning the amount of asbestos on board the 
ship, the requirements of routine maintenance, and stated 
that they lived on the ship while they were dry docked for 
three or four months.    

Service medical records do not reflect any respiratory 
conditions, upon enlistment or upon his discharge in 
September 1959, nor do they contain any complaints, 
diagnosis, or treatment for any respiratory problems during 
service.  

In a September 2003 VA consultation note, the veteran denied 
any smoking for the past 23 years after an approximate 47 
pack per year smoking history.  The veteran reported that he 
spent 4 years in the Navy and was on ship most of that time.  
He stated that he had asbestos exposure while removing 
asbestos from USS Benner.  He also stated that he worked with 
cement for about 20 years and complained of post service 
exposure to lime and cement dust.  The veteran indicated that 
he felt these exposures were bad for his lungs and worried 
that he may get cancer from his asbestos exposure and stated 
that two other men from his ship have lung cancer.    
The veteran reported a family history of asthma.  A pulmonary 
function test revealed mild restrictive lung disease and very 
severe obstructive lung disease.  

September 2003 VA x-ray studies reflect that the veteran was 
diagnosed with chronic obstructive pulmonary disease; 
probable pleural thickening laterally in the right 
hemithorax, where a developing pleural based lesion could not 
be ruled out; calcification involving the diaphragm, probably 
due to asbestos exposure; cardiomegaly, and emphysematous 
changes.  

An October 2003 computed tomography (CT) scan of the chest 
revealed atherosclerotic calcification, specifically a small 
calcified pleural plaque apparently in the diaphragmatic 
pleura of the lower right hemithorax, and mild irregular 
pleural thickening bilaterally.  The CT scan showed no 
appreciable active infiltrate, effusion, or lymphadenopathy.  
The examiner also noted that heart size was in the upper 
limits of normal.    

In a January 2004 VA examination, after a review of the 
veteran's medical records and claims file, including a chest 
x-ray and pulmonary function test performed in September 
2003, and a September [sic] 2003 CT scan, the examiner 
diagnosed the veteran with moderate restrictive lung disease 
and very severe obstructive lung disease.  The examiner noted 
in the veteran's medical history that he was a long-standing 
smoker with a 47 pack per year smoking history and that he 
spent 4 years in the Navy.  The veteran stated that he also 
worked for a cement company and had exposure to lime and 
cement dust for about 20 years.  He developed shortness of 
breath about two years earlier.  He stated that he stopped 
smoking in approximately 1980.        

The examiner referenced the textbook, Chest Medicine 
Essential to Pulmonary and Critical Care of Medicine, stating 
that that asbestos normally produces fibrosis.  The examiner 
noted that the veteran did have one calcification, but stated 
that it usually does not cause respiratory problems, that 
fibrosis is normally what causes breathing problems and 
development of cancer secondary to asbestos itself.  Since 
neither was noted, the examiner opined that the veteran's 
respiratory obstructive and restrictive lung diseases are not 
likely secondary to asbestos exposure.  

In March 2005, the veteran submitted a statement in regard to 
cement dust exposure stating that he worked in pre-casting 
areas where the cement was wet and that there were very 
little, if any, airborne pollutants.  
 
A September 2005 VA examination performed by a pulmonary 
specialist, reported that the veteran had a history of 
smoking, one pack a day for 20 years, up until he quit 25 
years ago, that the veteran had worked in construction with 
concrete, and that he worked in a shipyard for 6 months while 
he was in the Navy.  The examiner stated that the veteran did 
not have asbestosis.  The examiner diagnosed dyspnea on 
exertion which was multifactorial, but most likely not 
related to asbestos exposure; probable obstructive sleep 
apnea; probable obstructive airways disease; rate 
uncontrolled atrial fibrillation; and asbestos exposure with 
pleural plaques.  The examiner stated that the veteran has 
pleural plaques with pleural thickening, but noted that these 
do not usually cause shortness of breath.  A full pulmonary 
function test was performed, the results of which are 
associated with the claims file.  The examiner noted a 
significant increase in FEV1 as compared to the September 
2003 study.   

In a September 2005 addendum to the September 2005 VA 
examination, the examiner, based on a review of a pulmonary 
function test, confirmed that the veteran does not have any 
restrictive lung disease from asbestos exposure.  The test 
continued to show moderate obstruction, but no restriction, 
and improved FEV1 since the last study in 2003.  The veteran 
was diagnosed with mild-moderate chronic obstructive 
pulmonary disease due to previous smoking.    

C. Law and Analysis

The veteran is seeking service connection for asbestosis due 
to asbestos exposure.  The Board has carefully reviewed the 
evidence and statements made in support of the claim and 
finds that the preponderance of the evidence weighs against 
the veteran's claim.  Therefore service connection cannot be 
granted.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  

The U.S. Court of Appeals for Veterans Claims (CAVC) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board notes that no statute specifically addresses 
asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 
1997).  These provisions are not substantive, but must be 
considered by the Board in adjudicating asbestos related 
claims.  VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 
(2000).

The guidelines note high exposure to asbestos and high 
prevalence of disease in insulation and shipyard workers due 
to the varieties of asbestos that were used extensively in 
military ship construction.  M21-1, part VI, para. 7.21. 
Furthermore, the latent period between first exposure and 
development of disease varies from 10 to 45 or more years, 
and exposure to asbestos may be brief, as little as a month 
or two.  Id.  The most common disease is asbestosis, but 
asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See Id.  

In his October 2003 statement, the veteran claims he was 
exposed to asbestos while stationed on USS Brenner in the New 
York Naval Shipyard from January 1956 to May 1956.  Personnel 
records show that he was stationed aboard USS Brenner at this 
time, but do indicate the location of the ship or his duty 
aboard the ship at this time.  A lay statement from Mr. J.F. 
states that they were dry docked for refits and maintenance 
and that they were living aboard the ship during maintenance.  
In September 2003, and September 2005, the veteran was 
diagnosed with pleural plaques and pleural thickening due to 
asbestos exposure.  

The Board notes that the veteran claims that his disability 
is a result of asbestos exposure aboard USS Benner.  However, 
because the veteran does not have a current asbestos related 
disability, the Board declines to make a decision at this 
time in regard to in-service asbestos exposure.  Although a 
September 2003 VA examination stated that a developing 
pleural based lesion cannot be ruled out, the follow up 
October 2003 CT scan showed no appreciable pleural effusions.  
The January 2004 VA examination noted the pleural plaque and 
pleural thickening found in the October 2003 CT scan, but 
indicated that there was no fibrosis, and that calcification 
does not normally cause respiratory problems.  Further, the 
September 2005 VA examination, performed by a pulmonary 
specialist, stated that the veteran has pleural plaques with 
pleural thickening, but stated that these do not cause 
shortness of breath, that the veteran does not have 
asbestosis, and that his dyspnea on exertion was most likely 
not related to asbestos exposure.  

The medical evidence taken as a whole, shows that the veteran 
has pulmonary findings, including pleural plaques and pleural 
thickening.  Some examiners have linked the pleural plaques 
to asbestos exposure.  However, no current asbestos related 
disability, including asbestosis, has been diagnosed.  The 
veteran does not have fibrosis or pleural effusions 
indicating asbestosis.  According to the January 2004 
examination, his currently diagnosed severe obstructive lung 
disease and moderate restrictive lung disease is not likely 
secondary to asbestosis.  Both the January 2004 and September 
2005 examinations state that pleural plaques and pleural 
thickening do not usually cause respiratory problems or 
shortness of breath.  Further, a September 2005 addendum to 
the VA examination confirms that the veteran does not have 
any restrictive lung disease from asbestos exposure, and that 
he has mild-moderate chronic obstructive pulmonary disease 
due to previous smoking.    

The Board has considered the veteran's own statements in 
support of his claims.  The Board acknowledges the veteran's 
belief that he has asbestosis and his current symptoms are 
related to service, however, where the determinative issue is 
one of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).


D.  Conclusion

The record contains no competent evidence of asbestosis or 
other asbestos related disability, and the veteran's current 
lung disease is not related to asbestos exposure.  As such, 
the veteran has failed to establish that disability was 
incurred or aggravated in service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has asbestosis etiologically related 
to active service.  The appeal is accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for asbestosis is denied.


____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


